Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities: line 12 has a space between “knee” and “strap” which is inconsistent with the rest of the claim and line 13 is missing an “r” in kneestrap.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, 13, 17, 21, 25, 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the seat section" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "third nonmetallic material" in line 5.  There is insufficient antecedent basis for this limitation in the claim as a “second nonmetallic material” was not previously claimed. This is because claim 9 depends from claim 1 and not claim 5 where the second nonmetallic material was claimed.
Claim 13 recites the limitation "fourth nonmetallic material" in line 9.  There is insufficient antecedent basis for this limitation in the claim as a “second nonmetallic material” and a “third nonmetallic material” were not previously claimed. This is because 
Claim 17, similarly recites the limitation "fifth nonmetallic material" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21, similarly recites the limitation "sixth nonmetallic material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25, similarly recites the limitation "seventh nonmetallic material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29, similarly recites the limitation "eighth nonmetallic material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 21-24, 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamura (JP 2014 108197) in view of Gabriele (US 5,101,536).
In re claim 1, Miyamura discloses a nonmetallic wheelchair (1) comprising a frame (13), wherein the frame comprises a main left panel (21L); a main right panel (21R); a back section (3), wherein the back section is coupled to the main left panel, the back section is coupled to the main right panel, and the back section is coupled to the seat section; and, a seat section (2), wherein the seat section is coupled to the main left 
In re claims 2-3, Miyamura further discloses wherein the first nonmetallic material is polycarbonate (see [0022]).  
In re claims 4 and 24, Miyamura discloses the use of polycarbonate, but does not disclose transparent polycarbonate. It would have been obvious to one having ordinary 
In re claim 21, Miyamura further discloses wherein the left rear wheel, the right rear wheel, the left front wheel, the right front wheel, the left handle, and the right handle are made of a sixth nonmetallic material (polycarbonate, see [0022]).   
In re claims 22-23, Miyamura further discloses wherein the sixth nonmetallic material is polycarbonate (see [0022]).  
In re claim 29, Miyamura further discloses further comprising: a left grip (left 109), wherein the left grip is coupled to the left handle; and, a right grip (right 109), wherein the right grip is coupled to the right handle; wherein the left grip and the right grip are made of an eighth nonmetallic material (see [0022]). 
In re claims 30-32, Miyamura discloses wherein the grips are a nonmetallic material, but does not specifically disclose a clear transparent rubber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grips of Miyamura such that they were clear transparent rubber to allow airport security to see through them for more accurate and faster security screening by preventing anything from being hidden within.
In re claim 33, Miyamura further discloses wherein the frame further comprises: a left tipping lever (83L); and, a right tipping lever (83R).  

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamura and Gabriele in view of Goschy (US 2008/0041282).

In re claims 10-12, Goschy further discloses wherein the third nonmetallic material is polycarbonate (see [0012]), but does not disclose it being transparent. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polycarbonate of Miyamura such that it was transparent to allow airport security to see through the tray for more accurate and faster security screening by easily confirming that nothing was hidden beneath.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamura and Gabriele in view of Chong (US 2008/0265542).
In re claims 13-16, Miyamura and Gabriele disclose the nonmetallic wheelchair of claim 1, but do not disclose further comprising a braking mechanism, wherein the braking mechanism comprises: a lever; a connector rod; and, a braking pad; wherein the lever is pivotally coupled to the connector rod and the connector rod is coupled to the braking pad; and, wherein the lever pivots between a locked position and a released 
In re claims 17-20, Chong further discloses a second braking mechanism, wherein the second braking mechanism comprises: a second lever (124); a second connector rod; and, a second braking pad; wherein the second lever is coupled to the second connector rod and the second connector rod is coupled to the second braking pad; and, wherein the second lever pivots between a second locked position and a second released position; wherein the second braking pad is in contact with the right rear wheel when the second lever is in the second locked position.  Similarly, it also would have been obvious to one having ordinary skill in the art before the effective filing .

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamura and Gabriele in view of Yelvington (US 2016/0102752).
In re claims 25-28, Miyamura and Gabriele disclose the nonmetallic wheelchair of claim 1, but do not disclose further comprising a plurality of radial ball bearings, wherein the plurality of radial ball bearings are made of a seventh nonmetallic material. Yelvington, however, does disclose a plurality of radial ball bearings (70), wherein the plurality of radial ball bearings are made of a nonmetallic material to reduce weight (see [0002] and [0109]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheelchair of Miyamura and Gabriele such that it comprised the nonmetallic ball bearings of Yelvington to provide smoother operation while reducing overall weight. Similarly, it also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearings of Yelvington such that they were made of transparent polycarbonate to allow airport security to see through it for more accurate and faster security screening.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamura and Gabriele in view of Dingo (WO 2006/026810) and Wohlgemuth (US 6,338,493).
.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamura and Gabriele in view of Miyagawa (EP 3254657).
In re claim 35, Miyamura and Gabriele disclose the nonmetallic wheelchair of claim 4, but do not disclose wherein the frame further comprises: at least one support rod. Miyagawa, however, does disclose a wheelchair frame further comprising at least one support rod (connecting beam members) between the side frames (111) as shown in Figure 1b to define the width of the wheelchair (see [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the .

Allowable Subject Matter
Claims 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the seatbelt and the kneestrap are made of a transparent meshed fabric; and, wherein the seatbelt buckle, the seatbelt adjuster, the kneestrap buckle, and the kneestrap adjuster are made of a second nonmetallic material” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach wheelchairs/features of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611               



/TONY H WINNER/Primary Examiner, Art Unit 3611